Case: 20-50291     Document: 00515609290          Page: 1    Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               October 20, 2020
                                   No. 20-50291                  Lyle W. Cayce
                                                                      Clerk

   Ardell Nelson, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal
   Justice, Correctional Institutions Division; David
   Crain, Judge; Margaret Moore, District Attorney,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-222


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Ardell Nelson, Jr., Texas prisoner # 482188, moves for leave to
   proceed in forma pauperis (IFP) to appeal the district court’s dismissal
   without prejudice of his 42 U.S.C. § 1983 complaint pursuant to the three-



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50291      Document: 00515609290          Page: 2    Date Filed: 10/20/2020




                                    No. 20-50291


   strikes provision of 28 U.S.C. § 1915(g). Under § 1915(g), a prisoner may not
   proceed IFP in a civil action or in an appeal of a judgment in a civil action if
   he has, on three or more occasions while incarcerated, brought an action or
   appeal that was dismissed as frivolous or for failure to state a claim, unless
   the prisoner is under imminent danger of serious physical injury. Nelson has
   failed to demonstrate that he was under imminent danger of serious physical
   injury at the time he sought to file his complaint in the district court or
   proceed with his appeal. See § 1915(g); Baños v. O’Guin, 144 F.3d 883, 885
   (5th Cir. 1998). His conclusional allegations regarding a 2017 inmate assault
   and his past exposure to illness are insufficient to establish that he was in
   imminent danger of serious physical injury at the relevant times.           See
   § 1915(g); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Baños, 144 F.3d at 884-
   85.
          Thus, Nelson’s motion for leave to proceed IFP is DENIED, and the
   appeal is DISMISSED as frivolous. See 5th Cir. R. 42.2; Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




                                          2